Citation Nr: 0103920	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the lower dorsal and upper lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1982, 
and from January 1983 to June 1991.  

This matter comes before the Board of Veterans Appeals 
(Board) of appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to an evaluation in excess of 10 
percent for arthritis of the lower dorsal and upper lumbar 
spine will be addressed in the remand section at the end of 
this decision.  


FINDINGS OF FACT

1.  The veteran has normal range of motion for both the right 
and left knees.  

2.  The veteran has no more than slight impairment due to 
recurrent subluxation or lateral instability for either knee. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Codes 5257, 5260, 5261 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Codes 5257, 5260, 5261 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the 10 percent evaluation currently 
assigned to each of his service connected knee disabilities 
is inadequate to reflect the impairment that results from 
these disabilities.  He argues that he has pain of the knees 
with prolonged standing.  The veteran believes that each knee 
should be evaluated as 20 percent disabling.  

Initially, the Board is satisfied that all relevant facts 
have been properly developed to their full extent for the 
issues of entitlement to an increased evaluation for the 
right knee disability and the left knee disability, and that 
the VA has met its duty to assist.  White v. Derwinski, 1 
Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for a right knee disability and a left knee disability was 
established in a November 1991 rating decision.  A zero 
percent evaluation was assigned for each knee.  These 
evaluations remained in effect until a January 1993 rating 
decision increased the evaluation to 10 percent for each 
knee.  The 10 percent evaluations currently remain in effect.  

The record indicates that the veteran's knee disabilities 
have both been evaluated under the rating code for limitation 
of flexion of the leg.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  Limitation of flexion 
to 30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

The Board finds that the rating code for limitation of 
extension of the leg is also for consideration.  Limitation 
of extension to 45 degrees is evaluated as 50 percent 
disabling.  Limitation of extension to 30 degrees receives a 
40 percent evaluation.  20 degrees of extension is evaluated 
as 30 percent disabling.  Limitation of extension to 15 
degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

The rating code for other impairment of the knee must also be 
considered.  Slight impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 10 percent 
disabling.  Moderate impairment due to recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling.  
Severe impairment due to recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5257.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes VA treatment records 
dated from September 1997 to June 1998.  September 1997 
records indicate that the veteran complained of pain in both 
knees.  The pain had been increasing over the past six to 
eight months.  On examination, there was no swelling or 
redness, and there was no point tenderness.  

December 1997 records state that the veteran had a history of 
bilateral knee pain and grinding.  On examination, the knee 
ligaments were intact.  The Lachmann's and MacMurray's tests 
were normal, and the pivot shift was negative.  The veteran 
had a full range of motion for both knees.  An X-ray study 
conducted at this time was negative for degenerative changes 
of both knees.  

The veteran was seen again for complaints that included 
bilateral knee pain in March 1998.  He said that prolonged 
standing would result in knee pain, as well as using stairs, 
squatting, and standing up after prolonged sitting.  The 
assessment was probable patellofemoral syndrome bilaterally.  

April 1998 records report continued bilateral knee pain.  On 
examination, the range of motion was normal.  A manual muscle 
test was within normal limits throughout.  On palpation, the 
patella were tender to pressure bilaterally, especially at 
the poles.  The tracking of the patella appeared within 
normal limits.  

June 1998 records contain an assessment of improved knee 
pain.  

The veteran was afforded a VA fee basis examination of his 
knees in August 1998.  He had a history of a bilateral crush 
injury to his knees during active service.  He currently had 
a sit down job, but said that he was bothered by knee pain if 
he stood for long periods of time.  The pain was mainly 
aching in nature, although at times it could be stabbing.  
The pain was not localized to any one area.  The veteran 
described some occasional swelling.  He said that his knees 
would become hot and give out on him, but he did not 
experience true locking.  He did not describe any episodes of 
dislocation, subluxation, or inflammatory arthritis.  He 
stated that he was not able to run.  On examination, each 
knee had range of motion from zero to 140 degrees.  There was 
no instability of the medial or lateral collateral ligaments.  
The cruciate ligaments were intact bilaterally, with no 
evidence of Lachmann's or anterior drawer signs.  There were 
no meniscal signs including joint line tenderness.  An  X-ray 
study of both knees was within normal limits.  The impression 
was normal examination of the knees.  

At a May 1999 VA examination, there was no clinically 
significant weakness in either lower limb.  He did have a 
very painful gait.  The veteran was able to walk on heels and 
toes, but it hurt him to go up and down stairs.  He felt as 
if the pain in both of his knees had become so severe that he 
was not able to work full time.  The left knee had a positive 
bulge sign, which was evidence of a small amount of effusion.  
There was no effusion of the right knee.  He was extremely 
tender in the medial joint space, and the medial collateral 
ligament had one plus laxity, as did the anterior cruciate.  
The range of motion was zero to 140 degrees for each knee.  
There was one plus crepitation.  There was no edema, atrophy, 
or weakness in either leg.  The diagnoses included bilateral 
osteoarthritis of the knee, with the left knee slightly worse 
on current examination.  

The veteran underwent an additional VA fee basis examination 
in July 1999.  He said that he currently had problems with 
his knees locking and giving out.  He stated that they felt 
unstable and stiff.  He had a constant ache of the knees, but 
they would occasionally flare up, especially with increased 
standing, stooping, or kneeling.  The veteran was found to 
have a full range of motion from zero to 150 degrees for each 
knee.  He had pain along the tibial plateau of both knees.  A 
magnetic resonance imaging study of the knees revealed 
minimal effusion of the left knee.  The knees were otherwise 
normal.  

After careful review of the veteran's contentions and the 
evidence, the Board is unable to find that an increased 
evaluation is merited for either the right knee disability or 
the left knee disability.  The treatment records from 
December 1997 and April 1998 state that the range of motion 
of both knees was normal.  The August 1998 and May 1999 
examinations found that both knees had range of motion from 
zero to 140 degrees, and the July 1999 examination found that 
both knees had range of motion from zero to 150 degrees.  
Normal range of motion is from zero to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2000).  The Board notes that the 
range of motion of the veteran's knees would not equate to a 
zero percent evaluation under either the rating code for 
limitation of flexion or the rating code for limitation of 
extension of the leg.  Therefore, entitlement to an 
evaluation in excess of 10 percent for either knee under 
these rating codes is not demonstrated.  38 C.F.R. § 4.71a, 
Codes 5260, 5261.  

The criteria for an evaluation in excess of 10 percent have 
also not been met for either knee under the rating code for 
impairment due to recurrent subluxation or lateral 
instability.  The December 1997 treatment records show that 
the knees were negative for subluxation or instability on 
testing.  The August 1998 VA examination report stated that 
there was no instability shown on testing, and subluxation 
was not noted.  The impression was a normal examination of 
the knees.  At the July 1999 VA examination, the veteran 
reported that his knees locked and gave out, but the examiner 
did not report any instability or subluxation.  Only the May 
1999 VA examination demonstrated that the veteran had one 
plus laxity for the medial collateral and anterior cruciate 
ligaments, as well as some slight effusion of the left knee.  
The Board finds that this symptomatology does not more nearly 
reflect that of the next highest evaluation, and that it 
equates to at most slight impairment for each knee due to 
recurrent subluxation or lateral instability.  This slight 
impairment is reflected by the 10 percent evaluation 
currently in effect.  38 C.F.R. § 4.71a, Code 5257.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 concerning impairment due to pain, weakness, 
incoordination, and fatigability, but they do not provide a 
basis for an increased evaluation for either knee.  The April 
1998 treatment records note that a muscle test was within 
normal limits.  The May 1999 VA examination found that there 
was no atrophy or weakness of either leg.  The veteran has 
reported pain that is increased with prolonged standing, and 
tenderness to palpation has been demonstrated in some, but 
not all, of the medical records.  However, there is no 
evidence that this pain results in any additional impairment 
that is not contemplated by the 10 percent evaluation 
currently in effect, and the Board notes that the veteran was 
found to have complete range of motion of both knees on all 
testing, without any evidence of restriction due to pain.  
Therefore, as the criteria for an increased evaluation have 
not been met for either knee under any of the applicable 
rating codes, entitlement to a rating in excess of 10 percent 
is not warranted.  38 C.F.R. §§ 4.40, 4.59, 4.71, Code5257, 
5260, 5261.  

In reaching this decision, the Board has considered 
entitlement to separate evaluations due to limitation of 
range of motion and impairment of the knee.  However, as the 
evidence demonstrates that the veteran retains a full range 
of motion for each knee, separate evaluations are not 
warranted.  See VAOPGCPREC 9-98.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied. 

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied. 


REMAND

The veteran is service connected for arthritis of the lower 
dorsal and upper lumbar spine.  The veteran's representative 
argues in the January 2001 informal hearing presentation that 
the veteran is entitled to separate evaluations for his 
arthritis of the dorsal section of the spine, and his 
arthritis for the lumbar section of the spine.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2000).  However, an 
exception to this is the anti-pyramiding provision of 38 
C.F.R. § 4.14 (2000), which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  

The Board notes that the rating schedule provides for a 
separate evaluation of limitation of motion of the dorsal 
spine.  See 38 C.F.R. § 4.71a, Code 5290.  However, none of 
the medical evidence of record discusses whether or not the 
veteran currently has limitation of motion of the dorsal 
spine.  In addition, there is no indication that the RO has 
considered entitlement to separate evaluations for the 
veteran's disabilities.  The Board believes that this issue 
should be returned to the RO in order to schedule the veteran 
for an additional VA examination of his back, and to provide 
the RO with the opportunity to consider whether or not a 
separate evaluation is required for the veteran's 
disabilities of the dorsal and lumbar spines.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  Therefore, in order to assist the veteran in the 
development of his claim, and to afford him due process of 
law, the Board REMANDS this issue to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disability since July 1998.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service connected 
disabilities of the dorsal and lumbar 
spine.  All indicated tests and studies 
should be conducted.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
range of motion of both the dorsal and 
lumbar spines should be provided in 
degrees.  If the examiner is unable to 
obtain the range of motion of the dorsal 
spine, this should be noted.  The normal 
range of motion of the dorsal and lumbar 
spines should be provided in the 
examination report.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected back 
disabilities.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected back disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected back 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected back disabilities.  
The presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should consider whether 
or not separate evaluations are required 
for the veteran's dorsal spine disability 
and his lumbar spine disability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
If it is determined that separate 
evaluations are not warranted, the 
reasons for this should be recorded and 
placed within the claims folder.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



